Opinion issued June 13, 2002












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00477-CR
____________

GUADALUPE TOVAR ROSALES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 253rd District Court
Chambers County, Texas
Trial Court Cause No. 11369



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on December 17, 2001.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore January 16, 2002, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on March 27,
2002, more than two months after the deadline.  The notice of appeal itself indicates
that appellant did not execute it until March 22, 2002.  When no timely notice of
appeal is filed, an appellate court is without authority to do anything other than to
dismiss the appeal.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
	We therefore dismiss the appeal for lack of jurisdiction.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.